Citation Nr: 1115587	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder as secondary to a service-connected foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1941 to October 1945.              

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    


FINDING OF FACT

The evidence of record does not preponderate against the Veteran's claim that his service-connected foot disorder relates to a bilateral knee disorder.  


CONCLUSION OF LAW

A bilateral knee disorder relates to a service-connected foot disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claim, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

II.  The Merits to the Claim for Service Connection

The Veteran incurred a right foot disorder during combat service in World War II.  He has been service connected for that disorder since April 1946.  In May 2006, he filed a claim asserting service connection for a bilateral knee disorder, due to his service-connected foot disorder.  See 38 C.F.R. § 3.310.  In the October 2006 rating decision on appeal, the RO denied the claim.  For the reasons set forth below, the Board disagrees with that decision.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this matter, the evidence clearly demonstrates that the Veteran has current right foot and knee disorders.  Medical records dated since the 1940s evidence that the Veteran incurred right foot fractures of his cuneiform and navicular bones due to a penetrating gunshot wound.  Moreover, private and VA medical evidence dated since the mid-2000s demonstrates that the Veteran has a bilateral knee disorder.  A private April 2006 report notes severe degenerative arthritis in each knee, a July 2006 VA compensation examination report notes bilateral osteoarthritis, July 2006 VA treatment records note severe degenerative joint disease in each knee, private reports dated in December 2006, January 2007, and February 2007 note status post right total knee arthroplasty and degenerative changes, and a December 2009 VA compensation examination report notes status post right knee prosthesis placement and right knee degenerative joint disease.  

The evidence in conflict, however, on the issue of whether the knee disorders relate to the service-connected foot disorder.  Two VA examiners found the Veteran's foot disorder unrelated to his knee disorders while reports of record from private examiners contain findings asserting the opposite.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).

With regard to the medical nexus evidence against the Veteran's claim, the July 2006 VA examiner found the foot and knee disorders unrelated, and stated that the Veteran's knee problems were "typical for articular cartilage degeneration in aging."  The examiner stated that x-ray evidence indicated similar pathology in each knee, suggesting that limitation associated with the right foot disorder did not affect his knees differently.  The examiner further stated that the situation was typical of "age induced osteoarthritis of the knees bilaterally" and that this type of pathology would not be "aggravated by a foot problem."  Similarly, the December 2009 VA examiner provided an opinion adverse to the Veteran's claim.  The examiner indicated agreement with the July 2006 VA examiner, attributing the Veteran's knee disorders to the "aging process."  

In support of the Veteran's claim, the April 2006 private report of record contains an opinion from the Veteran's treating orthopedic surgeon, who opined that, "part of his knee problem is related to his ankle problem."  The orthopedist supported his opinion in stating that the arthritis in the knees "can throw off abnormality if you have a lower extremity joint that is also involved."  The examiner then compared such interaction to that which can be found in the upper extremities, with the shoulder and arm, which results in "shoulder arm syndrome."  Similarly, in a February 2007 private report, it is stated that, "[d]egenerative arthritic changes from the knee are most likely related to a prior military injury involving his ankle.  Advanced arthritic changes to the knee secondary to favoring the lower extremity injury."  

The Board also notes the Veteran's lay statements of record as evidence in support of his claim.  In his testimony before the Board, and in an August 2008 statement of record, the Veteran described the way in which his gait changed due to his foot injury, the way that gait change placed additional pressure on his knees, and the way that, beginning in the 1990s, he would experience pain and limitation in his knees associated with the limitations from his right foot.  This evidence is of probative value because, as a layperson, the Veteran is competent to testify regarding observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's gait, and the way in which he walked as a result of a foot disorder, are observable symptoms.  

The Board notes definite weaknesses with the lay and medical nexus evidence, however.  

With regard to the VA opinions, it is of relevance that the July 2006 VA examination was conducted by a physician's assistant.  There is no indication in the report that that person had experience on matters regarding orthopedics.  And the physician's assistant did not indicate a review of the claims file prior to, or following, the examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Finally, the examiner did not detail why, in their opinion, a foot disorder of over 60 years would not aggravate one or two knee disorders.  See 38 C.F.R. § 3.310.  The examiner merely stated that such aggravation did not occur.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  The December 2009 VA examiner indicated a review of the claims file.  But the examiner did not detail a rationale in support of the opinion, of how the foot disorder did not adversely interact with the knee disorders.  The examiner merely reiterated the finding of the July 2006 examiner.  See Kightly, supra.  Moreover, it is of relevance, in comparison to the private opinions, that there is no indication in the record that the December 2009 VA examiner has experience on orthopedic matters.  The record indicates that a family practitioner conducted the examination.  Finally, in the one-sentence opinion pertaining to the crux of this matter, the December 2009 examiner referred to the Veteran as "her[.]"  

The supportive evidence also has weaknesses.  The probative value of the Veteran's lay statements is somewhat limited because he is offering an opinion on what is primarily a medical matter - i.e., the interaction between diseased joints within the body, and the internal pathologies that may result.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons without medical expertise or training are not competent to offer medical evidence on matters involving diagnosis and etiology).  As for the supportive medical opinions, the Board notes that neither private examiner indicated a review of the claims file.  See Nieves, supra.  Moreover, each private opinion expressly relates a "knee" disorder to the service-connected foot disorder.  Though each opinion is included in a report that addresses both of the Veteran's knees, using the singular term "knee" raises doubt over whether, in their opinion, one or both knees relate to the foot disorder.  And, although the February 2007 report is from an orthopedic practice that treated the Veteran over the course of several years, that opinion, like the July 2006 VA opinion, is provided by a physician's assistant.  

In sum, the lay statements of record and the medical opinions of record have probative value.  The Veteran is competent to testify regarding what he observes in the daily functioning of his body.  And each medical opinion is rendered by a medical professional who indicates a certain level of familiarity with the Veteran's orthopedic situation.  However, there are significant weaknesses with this evidence as well.  The Board finds that the probative value of neither side outweighs the other.  Rather, the evidence is in a state of equipoise.  As such, the Board cannot find that the evidence preponderates against the Veteran's claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  This is therefore an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for degenerative joint disease of the right knee, status post right total knee arthroplasty, is granted.  

2.  Entitlement to service connection for degenerative joint disease of the left knee is granted.  




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


